UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended January 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 0-20820 SHUFFLE MASTER,INC. (Exact name of registrant as specified in its charter) Minnesota 41-1448495 (State or Other Jurisdiction (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive, Las Vegas NV (Address of Principal (State) (Zip Code) Executive Offices) Registrant’s Telephone Number, Including Area Code: (702)897-7150 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox As ofMarch 1, 2012, there were 54,952,181 shares of our $.01 par value common stock outstanding. 1 SHUFFLE MASTER,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JANAURY 31, 2012 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Three Months ended January 31, 2012 and 2011 3 Condensed Consolidated Balance Sheets as of January 31, 2012 and October 31, 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended January 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II—OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 2 PART I ITEM 1.FINANCIAL STATEMENTS SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended January 31, Revenue: Product leases and royalties $ $ Product sales and service Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Total costs and expenses Income from operations Other income (expense): Interest income Interest expense ) ) Other, net Total other income (expense) ) ) Income from operations before tax Income tax provision Net income $ $ Basic earnings per share: $ $ Diluted earnings per share: $ $ Weighted average shares outstanding: Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 3 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) January 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $490 and $402 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $27 and $44 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion and net of allowance for bad debts of $2 and $5 Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other current liabilities Deferred income taxes 89 96 Customer deposits Income tax payable Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Other long-term liabilities Deferred income taxes Total liabilities Commitments and Contingencies (See Note 11) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 54,711 and 54,196 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share amounts) (Unaudited) Three Months Ended, January 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs and debt discount Share-based compensation Provision for bad debts 92 98 Write-down for inventory obsolescence - Loss on sale of assets 33 59 Loss (profit) on sale of leased assets 99 ) Excess tax benefit from stock option exercises ) ) Changes in operating assets and liabilities: Accounts receivable and investment in sales-type leases and notes receivable Inventories ) ) Accounts payable and accrued liabilities ) ) Customer deposits and deferred revenue Income taxes Deferred income taxes Prepaid income taxes ) 47 Other ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of assets - 47 Proceeds from sale of leased assets 41 Payments for products leased and held for lease ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of business ) ) Other ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from Revolver Debt payments on Revolver ) ) Proceeds from issuance of common stock, net Excess tax benefit from stock option exercises Other ) ) Net cash used by financing activities Effect of exchange rate changes on cash 4 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 SHUFFLE MASTER,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF BUSINESS AND INTERIM BASIS OF PRESENTATION Description of business.Unless the context indicates otherwise, references to “Shuffle Master,Inc.,” “we,” “us,” “our,” or the “Company,” include Shuffle Master,Inc. and its consolidated subsidiaries. We are a leading global gaming supplier committed to making gaming more fun for players and more profitable for operators through product innovation, and superior quality and service.We operate in legalized gaming markets across the globe and provide state-of-the-art, value-add products in four distinct segments: Utility products, which include automatic card shufflers and roulette chip sorters; Proprietary Table Games (“PTG”), which include live games, side bets and progressives as well as our newly introduced i-Gaming, which features online versions of our table games, social gaming and mobile applications; Electronic Table Systems (“ETS”), which include various e-Table game platforms; and Electronic Gaming Machines (“EGM”), which include video slot machines. We lease, license and sell our products. When we lease or license our products, we generally negotiate a month-to-month operating lease. When we sell our products, we offer our customers a choice between a sale, a longer-term sales-type lease or other long-term financing. We offer our products worldwide in markets that are highly regulated. We manufacture our products at our headquarters and manufacturing facility in Las Vegas, Nevada, as well as at our headquarters and manufacturing facility in Milperra, New South Wales, Australia. In addition, we outsource the manufacturing of certain of our sub-assemblies in the United States, Europe and Asia. Utility.Our Utility segment develops products for licensed casino operators that enhance table game speed, productivity, profitability and security. Utility products include automatic card shufflers and roulette chip sorters. This segment also includes our i-Shoe® Auto card reading shoe that gathers data and enables casinos to track table game play and our i-Score™ baccarat viewer that displays current game results and trends. These products are intended to cost-effectively provide licensed casino operators and other users with data on table game play for security and marketing purposes, which in turn allows them to increase their profitability. Proprietary Table Games.Our PTG segment develops and delivers proprietary table games that enhance our casino customers' and other licensed operators' table game operations. Products in this segment include our proprietary table games, side bets, add-ons and progressives as well as our newly introduced i-Gaming products, which feature online versions of our table games, social gaming, and mobile applications.Our proprietary content and features are also added to public domain games such as poker, baccarat, pai gow poker and blackjack table games and to electronic platforms such as Table Master® and i-Table®. Electronic Table Systems.Our ETS segment develops and delivers various products involving popular table game content using e-Table game platforms. Our primary ETS products are i-Table®, Table Master®, Vegas Star® and Rapid Table Games®.Our i-Table® platform combines an electronic betting interface with a live dealer who deals the cards from our card reading shoe or shuffler that is designed to improve game speed and security while reducing many operating expenses associated with live tables. Our Table Master® and Vegas Star® products feature a virtual dealer which enables us to offer table game content in both traditional gaming markets and in markets where live table games are not permitted, such as some racinos, video lottery and arcade markets. Our Rapid Table Games® product enables the automation of certain components of traditional table games such as data collection, placement of bets, collection of losing bets and payment of winning bets combined with live dealer and game outcomes. This automation provides benefits to both casino operators and players, including greater security and faster speed of play. Electronic Gaming Machines.Our EGM segment develops and delivers our PC-based video slot machines into select markets, primarily in Australasia.We offer a selection of video slot titles which include a range of bonus round options that can be configured as a network of machines or as stand-alone units. In addition to selling the full EGM complement, we sell software conversion kits that allow existing EGM terminals to be converted to other games on the PC3 and PC4 platform. Popular titles for our EGMs include Cats Hats & Bats™, Eureka Gold Mine 2™, Emerald Fortunes™ and King of Babylon™. In addition, we continued to develop a popular range of games utilizing the Pink Panther™ brand, under license from MGM Resorts International (“MGM”) consumer products. In July 2010, we began initial deliveries of Equinox™, our newest EGM product. Equinox™ offers widescreen displays and substantially improved graphics and user interfaces over older-style EGM machines. 6 Basis of presentation.The accompanying Unaudited Condensed Consolidated Financial Statements include the results of operations, financial position and cash flows of Shuffle Master, Inc. and its consolidated subsidiaries. All material intercompany balances have been eliminated. In the opinion of our management, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments necessary to fairly state, in all material respects, our results for the periods presented. These Condensed Consolidated Financial Statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.These Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and accompanying notes included in our 2011 Annual Report on Form 10-K filed with the SEC on January 5, 2012.The results of operations for the three months ended January 31, 2012 are not necessarily indicative of results to be expected for the entire fiscal year. Use of estimates and assumptions.The preparation of our Condensed Consolidated Financial Statements in conformity with GAAP requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting periods. Future events and their effects cannot be predicted with certainty; accordingly, our accounting estimates require the exercise of judgment. The accounting estimates used in the preparation of our Condensed Consolidated Financial Statements will change as new events occur, as more experience is acquired, as additional information is obtained and as our operating environment changes. We evaluate and update our assumptions and estimates on an ongoing basis. Actual results could differ from those estimates. Revenue recognition. We recognize revenues when all of the following have been satisfied: · persuasive evidence of an arrangement exists; · the price to the customer is fixed and determinable; · delivery has occurred and any acceptance terms have been fulfilled; and · collection is reasonably assured. Revenues are reported net of incentive rebates and discounts. Amounts billed prior to completing the earnings process are deferred until revenue recognition criteria are met. Product lease and royalty revenue — Lease and royalty revenue is earned from the leasing of our tangible products and the licensing of our intangible products, such as our proprietary table games. When we lease or license our products, we generally negotiate month-to-month fixed fee contracts, or to a lesser extent, enter into participation arrangements whereby casinos pay a fee to us based on a percentage of net win.Lease and royalty revenue commences upon the completed installation of the product. Lease terms are generally cancellable with 30 days' notice. We recognize revenue from our leases and licenses upon installation of our product on a month to month basis. Product sales and service revenue — We generate sales revenue through the sale of equipment in each product segment, including sales revenue from sales-type leases and the sale of lifetime licenses for our proprietary table games. Our credit sales terms are primarily 60 days or less.Financing for intangible property and sales-type leases for tangible property have payment terms ranging generally from 24 to 36 months and are interest-bearing at market interest rates. Revenue from the sale of equipment is recorded in accordance with the contractual shipping terms. Products placed with customers on a trial basis are not recognized as revenue until the trial period ends, the customer accepts the product and all other relevant criteria have been met. If a customer purchases existing leased equipment, revenue is recorded on the effective date of the purchase agreement. Revenue on service and warranty contracts is recognized as the services are provided over the term of the contracts, which are generally one year. Revenue from the sale of lifetime licenses, under which we have no continuing obligation, is recorded on the effective date of the license agreement. Multiple element arrangements — Some of our revenue arrangements contain multiple deliverables, such as a product sale combined with a service element or the delivery of a future product.Most of our products and services qualify as separate units of accounting. Whenvendor specific objective evidenceorthird-party evidenceis not available,the management's best estimate of selling price ("BESP")is the amount we would sell the product or service for individually. The determination of BESP is made based on our normal pricing and discounting practices, which consider multiple factors, such as market conditions, competitive landscape, internal costs and profit objectives. Revenues allocated to future performance obligations elements are deferred and will be recognized upon delivery and customer acceptance. 7 Recently issued accounting standards or updates – not yet adopted Fair value measurement disclosure – In May 2011, Financial Accounting Standards Board (“FASB”)issued an ASU on fair value measurement on how to measure fair value and on what disclosures to provide about fair value measurements. The ASU expands disclosure requirements particularly for Level 3 inputs to include following: ·
